Case: 21-20154      Document: 00516003040          Page: 1    Date Filed: 09/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                              FILED
                                                                     September 3, 2021
                                  No. 21-20154
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Jaime Guerrero,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:98-CR-50-2


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Jaime Guerrero, federal prisoner # 79072-079, was convicted of:
   conspiring to use and carry a firearm during, and in relation to, a crime of
   violence, in violation of 18 U.S.C. §§ 924(c)(1), (o); aiding and abetting a
   carjacking resulting in serious bodily injury, in violation of 18 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20154      Document: 00516003040           Page: 2    Date Filed: 09/03/2021




                                     No. 21-20154


   §§ 2119(2), 2; aiding and abetting others in using and carrying a firearm
   during, and in relation to, a crime of violence, in violation of 18 U.S.C.
   §§ 924(c)(1), 2; aiding and abetting a carjacking resulting in death, in
   violation of 18 U.S.C. §§ 2119(3), 2; and aiding and abetting others in using
   and carrying a firearm during, and in relation to, a crime of violence resulting
   in death, in violation of 18 U.S.C. §§ 924(c)(1), 922(j)(1), 2. Guerrero, who
   shot and killed one of the carjacking victims, was sentenced to, inter alia, life
   imprisonment. Proceeding pro se, he challenges the denial of his motion for
   compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A). He contends
   the district court abused its discretion by: confining its review to Sentencing
   Guideline § 1B1.13 (compassionate release policy statement); and failing to
   adequately weigh the 18 U.S.C. § 3553(a) sentencing factors, including by not
   considering that the Guidelines are advisory.
          As reflected above, denial of a compassionate-release motion is
   reviewed for abuse of discretion. United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020). The denial may be affirmed on any basis supported by
   the record, such as the court’s analysis of the § 3553(a) factors. United States
   v. Chacon, 742 F.3d 219, 220 (5th Cir. 2014); see also Chambliss, 948 F.3d at
   693–94 (conducting factor analysis).
          The court concluded: Guerrero was not entitled to compassionate
   release because he failed to show extraordinary and compelling reasons
   warranting his release; and, even if he had, the § 3553(a) factors did not
   support sentence reduction. Guerrero has not established the court based its
   denial “on an error of law or a clearly erroneous assessment of the evidence”.
   Id. at 693 (citation omitted) (noting this constitutes abuse of discretion).
   Moreover, there is no indication the court failed to consider that the
   Guidelines are advisory.
          AFFIRMED.